UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON
NAKELA MCGHEE, et al.,
Plaintiffs, Case No. 3:19-cv-143
VS.
DR. DAWN LIGHT, et al., District Judge Walter H. Rice

Magistrate Judge Michael J. Newman
Defendants.

 

ORDER AND ENTRY: (1) ADOPTING THE REPORT AND RECOMMENDATION OF
THE MAGISTRATE JUDGE (DOC. 4); (2) DISMISSING PRO SE PLAINTIFFS’
COMPLAINT WITHOUT PREJUDICE; AND (3) TERMINATING THIS CASE ON THE
COURT’S DOCKET

 

The Court has reviewed the Report and Recommendation of Magistrate Judge Michael J.
Newman (doc. 4), to whom this case was referred pursuant to 28 U.S.C. § 636(b). The parties
have not filed objections to the Report and Recommendation and the time for doing so under Fed.
R. Civ. P. 72(b) has expired. Accordingly, it is hereby ORDERED that: (1) the Report and
Recommendation of the Magistrate Judge (doc. 4) be ADOPTED in its entirety; (2) pro se
Plaintiffs’ complaint (doc. 3) be DISMISSED WITHOUT PREJUDICE; and (3) this case be
TERMINATED on the Court’s docket.

IT IS SO ORDERED.

Date: _ &-&i4 teres Thee

Walter H. Rice
United States District Judge

 

 
